DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claims 1 and 4 and the cancellation of claims 5 and 11, in the response filed August 5, 2022, have been entered.
Claims 1-4, 6-10, and 12-20 are currently pending in the above identified application.
Claims 13-20 have been withdrawn from consideration as being directed towards the non-elected invention.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  For example, USPN 5,522,240 is discussed in para 0032 of the instant disclosure but is not cited on an IDS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-10 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6-10 are directly, or indirectly, dependent on claim 5.  However, claim 5 has been cancelled and therefore claims 6-10 and 12 do not depend upon and further limit a proper claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102013021148 to Schaefer in view of US Pub. No. 2004/0077244 to Dickerson.
NOTE: The English Machine translation of DE102013021148 is being used for prior art mapping.
Regarding claims 1-4, Schaefer teaches a multilayer elastomeric material comprising a final coat of polyurethane (outer polyurethane layer), a lower layer comprising plastisol taught adjacent to the outer polyurethane layer in order for the polyurethane layer to prevent plasticizer migration (plastisol layer adjacent the outer polyurethane layer), a layer 1” with adhesive properties (first adhesive layer), and a fabric of a middle layer 2 that is elastic (elastomeric fabric) (Id., Fig. 4, claim 7, abstract, para 0027, 0031, 0036, 0052-0054, 0068, 0081-0086).  Schaefer teaches the fabric comprising polyester fiber and teaches the fabric specifically being a knit or woven and having a thickness of 0.5 mm (Id., para 0036, 0049, 0069).  A knit is conventionally known as having warp loops and therefore would necessarily have warp loop yarns.  Schaffer teaches the material having good durable tensile properties (Id., para 0009).  Schaefer teaches the material being used in a leather replacement material (synthetic leather) including sitting surfaces in automotive interiors (Id., abstract, para 0031, 0064).
Schaefer does not appear to explicitly teach the fabric including a walewise inlayed co-polyester monofilament.
However,  Dickerson teaches a reinforced webbing material that includes a knitted fabric comprises of elastic yarns (Dickerson, abstract).  Dickerson teaches the use of elastomeric cords combined with the knitted fabric to yield a webbing material having both high tensile strength and a resilient responsiveness to applied external loads (Id.).  Dickerson teaches the elastomeric cord also being filaments inlaid lengthwise in the knitted fabric and provide a unique balance of strength and elastic responsiveness to applied loads (Id., para 0007-0008, Fig. 2).  Dickerson teaches the elastomeric warp members being integrated into the knitted structure in the lengthwise direction to impart desired longitudinal tensile and elastic properties to the webbing and the member being elastomeric material such as DuPont Hytrel®, a thermoplastic polyester elastomer (co-polyester) that is a 2350 denier mono-filament (Id., para 0015-0016, Fig. 2), reading on an inlayed co-polyester monofilament in the walewise direction with warp loop yarns.  Dickerson teaches the reinforcing webbing being used for seats and the like where a balance between strength and resilient responsiveness is required (Id., para 0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the material of Schaefer, wherein knitted fabric of the middle layer comprises the copolyester monofilament inlaid yarn as taught by Dickerson, motivated by the desire of forming conventionally known knitted base fabric predictably suitable for use in seating applications and provide a balance of strength and elastic responsiveness in the longitudinal direction.
Regarding claim 2, the prior art combination teaches a polyester fleece 14 that protrudes on both sides of the fabric and is connected to the upper layer 1 (adhesive layer) and lower layer 3 (plastisol layer) (Schaefer, para 0082, Fig. 4), reading on the material further comprising a nonwoven reinforcing layer adjacent the plastisol layer and the adhesive layer.
Regarding claim 3, the prior art combination teaches the upper layer being multilayered and 1’ being polyurethane (another outer polyurethane layer) and teaches the carrier layer 2 penetrating  by the polymer of the lower layer 3 (Schaefer, para 0045-0046, 0053).  The portion of the 3 penetrating the carrier layer, or fabric, reads on a second adhesive layer as binding to the carrier.
Regarding claim 4, the prior art combination teaches the adhesive layer comprising polyurethane dispersion (water-based adhesive) (Schaefer, para 0045-0048).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Pub. No. 2009/0240103 to Norris teaches elongation resistant yarn inlaid in a knit structure between knit loops and in selected adjacent wale to resist elongation in a walewise direction along the length of the fabric.  DuPont Hytrel teaches the Hytrel® thermoplastic polyester elastomer being a block copolymer and therefore a copolyester.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/Examiner, Art Unit 1789